IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                          :   No. 932 Disciplinary Docket No. 3
                                          :
                                          :   Nos. 113 DB 2004
MICHAEL RADBILL                           :
                                          :   Attorney Registration No. 17053
                                          :
PETITION FOR REINSTATEMENT                :   (Philadelphia)



                                       ORDER


PER CURIAM:


          AND NOW, this 19th day of November, 2015, upon consideration of the Report

and Recommendations of the Disciplinary Board, the Petition for Reinstatement is

denied.      Petitioner is directed to pay the expenses incurred by the Board in the

investigation and processing of the Petition for Reinstatement, pursuant to Pa.R.D.E.

218(f).